


110 HR 1126 RS: To reauthorize the Steel and Aluminum

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 379
		110th CONGRESS
		1st Session
		H. R. 1126
		[Report No. 110–181]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 13, 2007
			Received; read twice and referred to the Committee on
			 Energy and Natural Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To reauthorize the Steel and Aluminum
		  Energy Conservation and Technology Competitiveness Act of
		  1988.
	
	
		1.Amendments
			(a)Authorization of
			 appropriationsSection 9 of the Steel and Aluminum Energy
			 Conservation and Technology Competitiveness Act of 1988 (15 U.S.C. 5108) is
			 amended to read as follows:
				
					9.Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary to carry out this Act
				$12,000,000 for each of the fiscal years 2008 through
				2012.
					.
			(b)Steel project
			 prioritiesSection 4(c)(1) of the Steel and Aluminum Energy
			 Conservation and Technology Competitiveness Act of 1988 (15 U.S.C.
			 5103(c)(1)) is amended—
				(1)in subparagraph
			 (H), by striking coatings for sheet steels and inserting
			 sheet and bar steels; and
				(2)by
			 adding at the end the following new subparagraph:
					
						(K)The development of
				technologies which reduce greenhouse gas
				emissions.
						.
				(c)Conforming
			 amendmentsThe Steel and Aluminum Energy Conservation and
			 Technology Competitiveness Act of 1988 is further amended—
				(1)by striking
			 section 7 (15 U.S.C.
			 5106); and
				(2)in
			 section 8 (15 U.S.C.
			 5107), by inserting , beginning with fiscal year
			 2008, after close of each fiscal year.
				
	
		September 17, 2007
		Reported without amendment
	
